                                  1
                                                                   UNITED STATES DISTRICT COURT
                                  2                               CENTRIAL DISTRICT OF CALIFORNIA                JS-6
                                  3

                                  4                                                                            OCT 18, 2018

                                  5     UNITED STATES OF AMERICA,                                                   BH
                                  6                       Plaintiff/Respondent,
                                                                                      Case No. 2:18-cv-01186 VAP (JEMx)
                                  7                          v.

                                        GREGORY FRANK SPEROW,                                    JUDGMENT
                                  8

                                  9                       Defendant/Petitioner.
Central District of California
United States District Court




                                 10

                                 11

                                 12   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                 13          Pursuant to the Order Granting the Government’s Motion to Dismiss Gregory

                                 14   Frank Sperow’s Rule 41(g) Petition, IT IS SO ORDERED AND ADJUDGED that

                                 15   Sperow’s claims against Respondent are DISMISSED without leave to amend. The Court

                                 16   orders that such judgment be entered.

                                 17

                                 18          IT IS SO ORDERED.

                                 19

                                 20   Dated:      10/18/18
                                                                                              Virginia A. Phillips
                                 21                                                    Chief United States District Judge
                                 22

                                 23

                                 24

                                 25

                                 26


                                                                                  1
